Exhibit 10.2




Execution Version




Notwithstanding anything herein to the contrary, the liens and security
interests granted to the Administrative Agent pursuant to this Agreement and the
exercise of any right or remedy by the Administrative Agent hereunder, are
subject to the provisions of (i) the Intercreditor Agreement dated as of July
30, 2014 (as amended, restated, supplemented or otherwise modified from time to
time, the “ABL/Term Loan Intercreditor Agreement”), among the Administrative
Agent, the ABL Administrative Agent (as defined in the Credit Agreement as
hereinafter defined) and the Grantors (as hereinafter defined) from time to time
party thereto and (ii) the Subordination and Intercreditor Agreement dated as of
July 30, 2014 (as amended, restated, supplemented or otherwise modified from
time to time, the “PBGC Intercreditor Agreement”, together with the ABL/Term
Loan Intercreditor Agreement, the “Intercreditor Agreements”), among the
Administrative Agent, the ABL Administrative Agent, the PBGC (as defined in the
Credit Agreement) and the Grantors from time to time party thereto.  In the
event of any conflict between the terms of the Intercreditor Agreements and the
terms of this Agreement, the terms of the Intercreditor Agreements shall govern
and control.




TERM LOAN SECURITY AND PLEDGE AGREEMENT




THIS TERM LOAN SECURITY AND PLEDGE AGREEMENT (this “Agreement”) is entered into
as of July 30, 2014 among WAUSAU PAPER CORP., a Wisconsin corporation (the
“Borrower”), the other parties identified as “Grantors” on the signature pages
hereto and such other parties that may become Grantors hereunder after the date
hereof (together with the Borrower, each individually a “Grantor”, and
collectively, the “Grantors”) and BANK OF AMERICA, N.A., in its capacity as
administrative agent (in such capacity, the “Administrative Agent”) for the
Secured Parties.




RECITALS




WHEREAS, pursuant to that certain Credit Agreement, dated as of the date hereof
(as amended, modified, extended, restated, renewed, replaced, or supplemented
from time to time, the “Credit Agreement”) among the Borrower, the Guarantors,
the Lenders party thereto and the Administrative Agent, the Lenders have agreed
to make Term Loans upon the terms and subject to the conditions set forth
therein; and




WHEREAS, this Agreement is required by the terms of the Credit Agreement.




NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:




1.

Definitions.




(a)

Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to such terms in the Credit Agreement or, if not defined in the Credit
Agreement, the meanings ascribed to such terms in the applicable Intercreditor
Agreement.  With reference to this Agreement, unless otherwise specified herein:
 (i) the definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined, (ii) whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms,
(iii) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”, (iv) the word “will” shall be
construed to have the same meaning and effect as the word “shall”, (v) any
definition of, or reference to, any agreement, instrument or other document
herein shall be construed as referring to such agreement, instrument or other
document, as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (vi) any reference herein to any Person shall be construed to
include such Person’s permitted successors and assigns, (vii) the words
“herein”,





CHL:82678.6




--------------------------------------------------------------------------------







“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (viii) all references herein to Sections, Exhibits and Schedules shall
be construed to refer to Sections of, and Exhibits and Schedules to, this
Agreement, (ix) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(x) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form, (xi) in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including;” the words “to” and “until” each mean
“to but excluding;” and the word “through” means “to and including”, (xii)
Section headings herein are included for convenience of reference only and shall
not affect the interpretation of this Agreement and (xiii) where the context
requires, terms relating to the Collateral or any part thereof, when used in
relation to a Grantor, shall refer to such Grantor’s Collateral or the relevant
part thereof.




(b)

The following terms shall have the meanings set forth in the UCC (defined
below):  Accession, Account, Account Debtor, Adverse Claim, As-Extracted
Collateral, Certificated Security, Chattel Paper, Commercial Tort Claim,
Consumer Goods, Deposit Account, Document, Electronic Chattel Paper, Equipment,
Farm Products, Financial Asset, Fixtures, General Intangible, Goods, Instrument,
Inventory, Investment Company Security, Investment Property, Letter-of-Credit
Right, Manufactured Home, Payment Intangible, Proceeds, Securities Account,
Securities Intermediary, Security, Software, Supporting Obligation and Tangible
Chattel Paper.




(c)

In addition, the following terms shall have the meanings set forth below:




“Assignment of Claims Act” means the Assignment of Claims Act of 1940 (41 U.S.C.
Section 15, 31 U.S.C.  Section 3737, and 31 U.S.C. Section 3727), including all
amendments thereto and regulations promulgated thereunder.




“Collateral” has the meaning provided in Section 2 hereof.




“Control” means the manner in which “control” is achieved under the UCC with
respect to any Collateral for which the UCC specifies a method of achieving
“control”.




“Copyright License” means any agreement now or hereafter in existence, providing
for the grant by, or to, any rights (including, without limitation, the grant of
rights for a party to be designated as an author or owner and/or to enforce,
defend, use, display, copy, manufacture, distribute, exploit and sell, make
derivative works, and require joinder in suit and/or receive assistance from
another party) covered in whole or in part by a Copyright.




“Copyrights” means, collectively, all of the following of any Grantor: (i) all
copyrights, works protectable by copyright, copyright registrations and
copyright applications anywhere in the world, (ii) all derivative works,
counterparts, extensions and renewals of any of the foregoing, (iii) all income,
royalties, damages and payments now or hereafter due and/or payable under any of
the foregoing or with respect to any of the foregoing, including, without
limitation, damages or payments for past, present and future infringements,
violations or misappropriations of any of the foregoing, (iv) the right to sue
for past, present and future infringements, violations or misappropriations of
any of the foregoing and (v) all rights corresponding to any of the foregoing
throughout the world.




“Excluded Perfection Actions” means the following actions:  (a) the giving of
notice or taking other actions (other than the filing of UCC financing
statements) in respect of Letter of Credit





2

CHL:82678.6




--------------------------------------------------------------------------------







Rights (to the extent the value thereof does not exceed $100,000 for each such
Letter of Credit Rights), (b) taking actions to perfect the Administrative
Agent’s security interest in the standing timber located on the Excluded
Timberlands Parcels, the aircraft described in Section 3(c)(vi) of this
Agreement and any assets covered by a certificate of title, including, without
limitation, Vehicles, except to the extent that a security interest in such
assets can be perfected by the filing of a financing statement under the UCC,
(c) taking any action to perfect any Security Interest in any part of the
Collateral under the laws of any jurisdiction outside of the United States and
(d) taking actions to perfect the Administrative Agent’s security interest in
any assets with respect to which the Administrative Agent and the Borrower shall
reasonably determine that the costs of creating and/or perfecting such a
security interest therein are excessive in relation to the value of the security
interest to be afforded.




“Government Contract” means a contract between any Grantor and an agency,
department or instrumentality of the United States or any state, municipal or
local Governmental Authority located in the United States or all obligations of
any such Governmental Authority arising under any Account now or hereafter owing
by any such Governmental Authority, as Account Debtor, to any Grantor.




“Intellectual Property” means, collectively, all of the following of any
Grantor: (i)  all systems software and applications software (including source
code and object code), all documentation for such software, including, without
limitation, user manuals, flowcharts, functional specifications, operations
manuals, and all formulas, processes, ideas and know-how embodied in any of the
foregoing, (ii) concepts, discoveries, improvements and ideas, know-how,
technology, reports, design information, trade secrets, practices,
specifications, test procedures, maintenance manuals, research and development,
inventions (whether or not patentable), blueprints, drawings, data, customer
lists, catalogs, and all physical embodiments of any of the foregoing, (iii)
Patents and Patent Licenses, Copyrights and Copyright Licenses, Trademarks and
Trademark Licenses and (iv) other agreements with respect to any rights in any
of the items described in the foregoing clauses (i), (ii), and (iii).




“Issuer” means the issuer of any Pledged Equity.




“Patent License” means any agreement, now or hereafter in existence, providing
for the grant by, or to, any Grantor of any rights (including, without
limitation, the right for a party to be designated as an owner and/or to
enforce, defend, make, have made, make improvements, manufacture, use, sell,
import, export, and require joinder in suit and/or receive assistance from
another party) covered in whole or in part by a Patent.




“Patents” means collectively, all of the following of any Grantor: (i) all
patents, all inventions and patent applications anywhere in the world, (ii) all
improvements, counterparts, reissues, divisional, re-examinations, extensions,
continuations (in whole or in part) and renewals of any of the foregoing and
improvements thereon, (iii) all income, royalties, damages or payments now or
hereafter due and/or payable under any of the foregoing or with respect to any
of the foregoing, including, without limitation, damages or payments for past,
present or future infringements, violations or misappropriations of any of the
foregoing, (iv) the right to sue for past, present and future infringements,
violations or misappropriations of any of the foregoing and (v) all rights
corresponding to any of the foregoing throughout the world.




“Pledged Equity” means, with respect to each Grantor, (i) 100% of the issued and
outstanding Equity Interests of each Domestic Subsidiary of the Borrower that is
directly owned by such Grantor and (ii) 65% (or such greater percentage that,
due to a change in an applicable





3

CHL:82678.6




--------------------------------------------------------------------------------







Law after the date hereof, (A) could not reasonably be expected to cause the
undistributed earnings of such Foreign Subsidiary as determined for United
States federal income tax purposes to be treated as a deemed dividend to such
Foreign Subsidiary’s United States parent and (B) could not reasonably be
expected to cause any material adverse tax consequences) of the issued and
outstanding Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and 100% of the issued and outstanding Equity Interests
not entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2))
in each Foreign Subsidiary of the Borrower that is directly owned by such
Grantor, including the Equity Interests of the Subsidiaries owned by such
Grantor as set forth on Schedule 5.21(f) to the Credit Agreement (as updated
from time to time in accordance with the Credit Agreement), in each case
together with the certificates (or other agreements or instruments), if any,
representing such shares, and all options and other rights, contractual or
otherwise, with respect thereto, including, but not limited to, the following:




(1)

all Equity Interests representing a dividend thereon, or representing a
distribution or return of capital upon or in respect thereof, or resulting from
a stock split, revision, reclassification or other exchange therefor, and any
subscriptions, warrants, rights or options issued to the holder thereof, or
otherwise in respect thereof; and




(2)

in the event of any consolidation or merger involving any Issuer and in which
such Issuer is not the surviving Person, all shares of each class of the Equity
Interests of the successor Person formed by or resulting from such consolidation
or merger, to the extent that such successor Person is a direct Subsidiary of a
Grantor.




“Trademark License” means any agreement, now or hereafter in existence,
providing for the grant by, or to, any Grantor of any rights in (including,
without limitation, the right for a party to be designated as an owner and/or to
enforce, defend, use, mark, police, and require joinder in suit and/or receive
assistance from another party) covered in whole, or in part, by a Trademark.




“Trademarks” means, collectively, all of the following of any Grantor: (i) all
trademarks, trade names, corporate names, company names, business names,
fictitious business names, internet domain names, trade styles, service marks,
logos, other business identifiers, whether registered or unregistered, all
registrations and recordings thereof, and all applications in connection
therewith (other than each United States application to register any trademark
or service mark prior to the filing under applicable Law of a verified statement
of use for such trademark or service mark) anywhere in the world, (ii) all
counterparts, extensions and renewals of any of the foregoing, (iii) all income,
royalties, damages and payments now or hereafter due and/or payable under any of
the foregoing or with respect to any of the foregoing, including, without
limitation, damages or payments for past, present or future infringements,
violations, dilutions or misappropriations of any of the foregoing, (iv) the
right to sue for past, present or future infringements, violations, dilutions or
misappropriations of any of the foregoing and (v) all rights corresponding to
any of the foregoing (including the goodwill) throughout the world.




“Vehicles” means all cars, trucks, trailers, construction and earth moving
equipment and other vehicles covered by a certificate of title under the laws of
any state, all tires and all other appurtenances to any of the foregoing.




“Vessel” means any watercraft or other artificial contrivance used, or capable
of being used, as a means of transportation on water (including, without
limitation, those whose primary purpose is the maritime transportation of cargo
or which are otherwise engaged, used or useful in any business activities of the
Grantors) which are owned by and registered (or to be owned and registered) in
the





4

CHL:82678.6




--------------------------------------------------------------------------------







name of any of the Grantors, including, without limitation, any Vessel leased or
otherwise registered in the foregoing parties’ names, pursuant to a lease or
other operating agreement constituting a capital lease obligation, in each case
together with all related spares, equipment and any additional improvements,
vessel owned, bareboat chartered or operated by a Grantor other than Vessels
owned by an entity other than a Grantor and which are managed under Vessel
management agreements.




“UCC” means the Uniform Commercial Code as in effect from time to time in the
state of New York except as such term may be used in connection with the
perfection of the Collateral and then the applicable jurisdiction with respect
to such affected Collateral shall apply.




“USPTO” means the United States Patent and Trademark Office.




“Work” means any work that is subject to copyright protection pursuant to Title
17 of the United States Code.




2.

Grant of Security Interest in the Collateral.  To secure the prompt payment and
performance in full when due, whether by lapse of time, acceleration, mandatory
prepayment or otherwise, of the Secured Obligations, each Grantor hereby grants
to the Administrative Agent, for the benefit of the Secured Parties, a
continuing security interest in, and a right to set off against, any and all
right, title and interest of such Grantor in and to all of the following,
whether now owned or existing or owned, acquired, or arising hereafter
(collectively, the “Collateral”):  (a) all Accounts;  (b) all cash, currency and
Cash Equivalents; (c) all Chattel Paper (including Electronic Chattel Paper and
Tangible Chattel Paper); (d) those certain Commercial Tort Claims set forth on
Schedule 5.21(e) to the Credit Agreement (as updated from time to time in
accordance with the Credit Agreement); (e) all Deposit Accounts; (f) all
Documents; (g) all Equipment; (h) all Fixtures; (i) all General Intangibles; (j)
all Goods; (k) all Instruments; (l)  all Intellectual Property; (m) all
Inventory; (n) all Investment Property; (o) all Letter-of-Credit Rights; (p) all
Payment Intangibles; (q) all Pledged Equity; (r) all Securities Accounts; (s)
all Software; (t) all Supporting Obligations; (u) all Vehicles; (v) all books
and records pertaining to the Collateral; (w) all Accessions and all Proceeds
and products of any and all of the foregoing and (x) all other personal property
of any kind or type whatsoever now or hereafter owned by such Grantor or as to
which such Grantor now or hereafter has the power to transfer interest therein.




Notwithstanding anything to the contrary contained herein, the security
interests granted under this Agreement shall not extend to (a) Excluded
Property, (b) the Excluded Brainerd Site and the Excluded Timberlands Parcels,
(c) any General Intangible, permit, lease, license, contract or other Instrument
of a Grantor to the extent the grant of a security interest in such General
Intangible, permit, lease, license, contract or other Instrument in the manner
contemplated by this Agreement, under the terms thereof or under applicable Law,
is prohibited and would result in the termination thereof or give the other
parties thereto the right to terminate, accelerate or otherwise alter such
Grantor’s rights, titles and interests thereunder (including upon the giving of
notice or the lapse of time or both) or (d) any United States intent-to-use
trademark applications to the extent that, and solely during the period in which
the grant of a security interest therein would impair the validity or
enforceability of or render void or result in the cancellation of, any
registration issued as a result of such intent-to-use trademark applications
under applicable Law; provided that upon submission and acceptance by the USPTO
of an amendment to allege pursuant to 15 U.S.C. Section 1060(a) or any successor
provision), such intent-to-use trademark application shall be considered
Collateral; provided, further that (i) any such limitation described in the
foregoing clause (c) on the security interests granted hereunder shall only
apply to the extent that  any such prohibition or right to terminate or
accelerate or alter the Grantor’s rights could not be rendered ineffective
pursuant to the UCC or any other applicable Law (including Debtor Relief Laws)
or principles of equity and (ii) in the event of the termination or elimination
of any such prohibition or right or the requirement for any consent contained in
any applicable Law, General Intangible, permit, lease, license, contract or
other Instrument, to the extent sufficient to permit any such item





5

CHL:82678.6




--------------------------------------------------------------------------------







to become Collateral hereunder, or upon the granting of any such consent, or
waiving or terminating any requirement for such consent, a security interest in
such General Intangible, permit, lease, license, contract or other Instrument
shall be automatically and simultaneously granted hereunder and shall be
included as Collateral hereunder.




The Grantors and the Administrative Agent, on behalf of the Secured Parties,
hereby acknowledge and agree that the security interest created hereby in the
Collateral (a) constitutes continuing collateral security for all of the Secured
Obligations, whether now existing or hereafter arising and (b) is not to be
construed as an assignment of any Intellectual Property.




3.

Representations and Warranties.  Each Grantor hereby represents and warrants to
the Administrative Agent, for the benefit of the Secured Parties, that until the
Facility Termination Date, that:




(a)

Ownership.  Each Grantor is the legal and beneficial owner of its Collateral and
has the right to pledge, sell, assign or transfer the same.  There exists no
Adverse Claim with respect to the Pledged Equity of such Grantor.   




(b)

Security Interest/Priority.  This Agreement creates a valid security interest in
favor of the Administrative Agent, for the benefit of the Secured Parties, in
the Collateral of such Grantor and, when properly perfected by filing, shall
constitute a valid and perfected security interest (having the priority set
forth in the Intercreditor Agreements) in such Collateral (including all
uncertificated Pledged Equity consisting of partnership or limited liability
company interests that do not constitute Securities), to the extent such
security interest can be perfected by filing under the UCC, free and clear of
all Liens except for Permitted Liens.  No Grantor has authenticated any
agreement authorizing any secured party thereunder to file a financing
statement, except to perfect Permitted Liens.  The taking possession by the
Administrative Agent of the certificated securities (if any) evidencing the
Pledged Equity and all other Instruments constituting Collateral will perfect
the Administrative Agent’s security interest in (with the priority set forth in
the Intercreditor Agreements) all the Pledged Equity evidenced by such
certificated securities and such Instruments.  With respect to any Collateral
consisting of a Deposit Account, Securities Entitlement or held in a Securities
Account, upon execution and delivery by the applicable Grantor, the applicable
Securities Intermediary and the Administrative Agent of an agreement granting
control to the Administrative Agent over such Collateral, the Administrative
Agent shall have a valid and perfected security interest (having the priority
set forth in the Intercreditor Agreements) in such Collateral.




(c)

Types of Collateral.  None of the Collateral consists of, or is the Proceeds of,
(i) As-Extracted Collateral, (ii) Consumer Goods, (iii) Farm Products, (iv)
Manufactured Homes, (v) standing timber (other than standing timber located on
the Excluded Timberlands Parcels), (vi) an aircraft, airframe, aircraft engine
or related property (other than the Daussault/Sud Fan Falcon Ser E having serial
number 306 and United States registration number 205WP), (vii) an aircraft
leasehold interest, (viii) a Vessel or (ix) any other interest in or to any of
the foregoing.




(d)

Accounts.  (i) Each Account of the Grantors and the papers and documents
relating thereto are genuine and in all material respects what they purport to
be, (ii) each Account arises out of (A) a bona fide sale of goods sold and
delivered by such Grantor (or is in the process of being delivered) or
(B) services theretofore actually rendered by such Grantor to, the account
debtor named therein, (iii) no Account of a Grantor is evidenced by any
Instrument or Chattel Paper unless such Instrument or Chattel Paper, to the
extent requested by the Administrative Agent, has been endorsed over and
delivered to, or submitted to the control of, the Administrative Agent, (iv) no
surety bond was required or given in connection with any Account of a Grantor or
the contracts or purchase





6

CHL:82678.6




--------------------------------------------------------------------------------







orders out of which they arose, (v) the right to receive payment under each
Account is assignable, (vi) no Account Debtor has any defense, set-off, claim or
counterclaim against any Grantor that can be asserted against the Administrative
Agent, whether in any proceeding to enforce the Administrative Agent’s rights in
the Collateral otherwise, except defenses, setoffs, claims or counterclaims that
are not, in the aggregate, material to the value of the Accounts, (vii) to such
Grantor’s knowledge, there are no facts, events or occurrences which in any way
impair the validity or enforceability thereof or could reasonably be expected to
reduce the amount payable thereunder as shown on such Grantor’s books and
records and any invoices, statements and other reports delivered to the
Administrative Agent with respect thereto, (viii) no Grantor has received any
notice of proceedings or actions which are threatened or pending against any
Account Debtor which might result in any adverse change in such Account Debtor’s
financial condition, (ix) no Grantor has knowledge that any material Account
Debtor (either individually or in the aggregate) is unable generally to pay its
debts as they become due and (x) to such Grantor’s knowledge, all Account
Debtors have the capacity to contract.




(e)

Equipment and Inventory.  With respect to any Equipment and/or Inventory of a
Grantor, each such Grantor has exclusive possession and control of such
Equipment and Inventory of such Grantor except for (i) Equipment leased by such
Grantor as a lessee, (ii) Equipment or Inventory in transit with common carriers
or (iii) Equipment and/or Inventory in the possession or control of a
warehouseman, bailee or any agent or processor of such Grantor to the extent
such Grantor has complied with Section 4(e).  Except as otherwise permitted
under the ABL Loan Documents, no Inventory of a Grantor is held by a Person
other than a Grantor pursuant to consignment, sale or return, sale on approval
or similar arrangement.  Collateral consisting of Inventory is of good and
merchantable quality, free from defects.  None of such Inventory is subject to
any licensing, Patent, Trademark, trade name or Copyright with any Person that
restricts any Grantor’s ability to use, manufacture, lease, sell or otherwise
dispose of such Inventory.  The completion of the manufacturing process of such
Inventory by a Person other than the applicable Grantor would be permitted under
any contract to which such Grantor is a party or to which the Inventory is
subject.




(f)

Authorization of Pledged Equity.  All Pledged Equity (i) is duly authorized and
validly issued, (ii) is fully paid and, to the extent applicable, nonassessable
and is not subject to the preemptive rights of any Person, (iii) is beneficially
owned as of record by a Grantor and (iv) constitutes all the issued and
outstanding shares of all classes of the equity of such Issuer issued to such
Grantor. The security interest in the Pledged Equity does not violate Regulation
T, U or X of the Board of Governors of the Federal Reserve System.




(g)

No Other Equity Interests, Instruments, Etc.   As of the Closing Date, (i) no
Grantor owns any certificated Equity Interests in any Subsidiary that are
required to be pledged and delivered to the Administrative Agent hereunder
except as set forth on Schedule 5.21(f) to the Credit Agreement (as updated from
time to time in accordance with the Credit Agreement), and (ii) no Grantor holds
any Instruments, Documents or Tangible Chattel Paper required to be pledged and
delivered to the Administrative Agent pursuant to Section 4(c)(i) of this
Agreement other than as set forth on Schedule 5.21(c) to the Credit Agreement
(as updated from time to time in accordance with the Credit Agreement).  All
such certificated securities, Instruments, Documents and Tangible Chattel Paper
have been delivered to the Administrative Agent to the extent (A) requested by
the Administrative Agent or (B) as required by the terms of this Agreement and
the other Loan Documents.




(h)

Partnership and Limited Liability Company Interests.  Except as previously
disclosed to the Administrative Agent, none of the Collateral consisting of an
interest in a





7

CHL:82678.6




--------------------------------------------------------------------------------







partnership or a limited liability company (i) is dealt in or traded on a
securities exchange or in a securities market, (ii) by its terms expressly
provides that it is a Security governed by Article 8 of the UCC, (iii) is an
Investment Company Security, (iv) is held in a Securities Account or (v)
constitutes a Security or a Financial Asset.




(i)

Contracts; Agreements; Licenses.  No Grantor has any material contracts,
agreements or licenses which are non-assignable by their terms, or as a matter
of law, or which prevent the granting of a security interest therein.




(j)

Consents; Etc.  No approval, consent, exemption, authorization or other action
by, notice to, or filing with, any Governmental Authority or any other Person
(including, without limitation, any stockholder, member or creditor of such
Grantor), is necessary or required for (i) the grant by such Grantor of the
security interest in the Collateral granted hereby or for the execution,
delivery or performance of this Agreement by such Grantor, (ii) the perfection
of such security interest (to the extent such security interest can be perfected
by filing under the UCC, the granting of control (to the extent required under
Section 4(c) hereof) or by filing an appropriate notice with the USPTO or the
United States Copyright Office) or (iii) the exercise by the Administrative
Agent or the Secured Parties of the rights and remedies provided for in this
Agreement (including, without limitation, as against any Issuer), except for
(A) the filing or recording of UCC financing statements or other filings under
the Assignment of Claims Act, (B) the filing of appropriate notices with the
USPTO and the United States Copyright Office, (C) obtaining control to perfect
the Liens created by this Agreement (to the extent required under Section 4(c)
hereof), (D) such actions as may be required by Laws affecting the offering and
sale of securities, (E) such actions as may be required by applicable foreign
Laws affecting the pledge of the Pledged Equity of Foreign Subsidiaries,
(F) consents, authorizations, filings or other actions which have been obtained
or made, and (G) as may be required with respect to Vehicles registered under a
certificate of title.




(k)

Commercial Tort Claims.  As of the Closing Date, no Grantor has any Commercial
Tort Claims seeking damages in excess of $100,000 other than as set forth on
Schedule 5.21(e) to the Credit Agreement (as updated from time to time in
accordance with the Credit Agreement).




(l)

Copyrights, Patents and Trademarks.




(i)

All material Intellectual Property of such Grantor is valid, subsisting,
unexpired, enforceable and has not been abandoned.




(ii)

No holding, decision or judgment has been rendered by any Governmental Authority
that would limit, cancel or question the validity of any material Intellectual
Property of any Grantor.




(iii)

All applications pertaining to the material Copyrights, Patents and Trademarks
of each Grantor have been duly and properly filed, and all registrations or
letters pertaining to such Copyrights, Patents and Trademarks have been duly and
properly filed and issued.




(iv)

No Grantor has made any assignment or agreement in conflict with the security
interest in the Intellectual Property of any Grantor hereunder.




(v)

Each Grantor and each of its Subsidiaries, own, or possess the right to use, all
of the Intellectual Property that is reasonably necessary for the operation of
their respective businesses, without conflict with the rights of any other
Person.





8

CHL:82678.6




--------------------------------------------------------------------------------










(vi)

No slogan or other advertising device, product, process, method, substance, part
or other material now employed, or now contemplated to be employed by any
Grantor or any of its Subsidiaries infringes upon any rights held by any other
Person.




(vii)

No proceeding, claim or litigation regarding any of the foregoing is pending or,
to the best knowledge of such Grantor, threatened, which, either individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.




(m)

Change of Name, Etc.  No Grantor shall change its name, organizational
identification number, identity, jurisdiction of organization, corporate
structure (to the extent permitted by Section 7.04 of the Credit Agreement),
form of organization or principal place of business in any manner unless it
shall have given the Administrative Agent ten (10) days prior written notice
thereof (or such lesser period of time as agreed to by the Administrative
Agent), and executed and delivered to the Administrative Agent all financing
statements and financing statement amendments which the Administrative Agent may
request in connection therewith.




4.

Covenants. Each Grantor covenants that until the Facility Termination Date, that
such Grantor shall:




(a)

Maintenance of Perfected Security Interest; Further Information.




(i)  Maintain the security interest created by this Agreement as a perfected
security interest having the priority set forth in the Intercreditor Agreements
(subject only to Permitted Liens) and shall at its own cost and expense defend
such security interest against the claims and demands of all Persons whomsoever
(other than the holders of Permitted Liens).




(ii)  From time to time furnish to the Administrative Agent upon the
Administrative Agent’s or any Lender’s reasonable request statements and
schedules further identifying and describing the assets and property of such
Grantor and such other reports in connection therewith as the Administrative
Agent or such Lender may reasonably request, all in reasonable detail.




(b)

Required Notifications.  Each Grantor shall promptly, but in no event later than
five (5) Business Days after the occurrence thereof, notify the Administrative
Agent, in writing, of: (i) any Lien (other than Permitted Liens) on any of the
Collateral which would adversely affect the ability of the Administrative Agent
to exercise any of its remedies hereunder and (ii) the occurrence of any other
event which could reasonably be expected to have a material impairment on the
aggregate value of the Collateral or on the security interests created hereby.




(c)

Perfection through Possession and Control.




(i)  If any amount in excess of $100,000 payable under or in connection with any
of the Collateral shall be or become evidenced by any Instrument or Tangible
Chattel Paper or Supporting Obligation, or if any property constituting
Collateral shall be stored or shipped subject to a Document, ensure that such
Instrument, Tangible Chattel Paper, Supporting Obligation or Document is either
in the possession of such Grantor at all times or, if requested by the
Administrative Agent to perfect its security interest in such Collateral, is
delivered to the Administrative Agent duly endorsed in a manner satisfactory to
the





9

CHL:82678.6




--------------------------------------------------------------------------------







Administrative Agent.  Such Grantor shall ensure that any Collateral consisting
of Tangible Chattel Paper is marked with a legend acceptable to the
Administrative Agent indicating the Administrative Agent’s security interest in
such Tangible Chattel Paper.




(ii)  Deliver to the Administrative Agent promptly upon the receipt thereof by
or on behalf of a Grantor, all certificates and instruments constituting
Certificated Securities or Pledged Equity.  Prior to delivery to the
Administrative Agent, all such certificates constituting Pledged Equity shall be
held in trust by such Grantor for the benefit of the Administrative Agent
pursuant hereto.  All such certificates representing Pledged Equity shall be
delivered in suitable form for transfer by delivery or shall be accompanied by
duly executed instruments of transfer or assignment in blank, substantially in
the form provided in Exhibit A hereto or other form acceptable to the
Administrative Agent.




(iii)  If any Collateral shall consist of Deposit Accounts, Electronic Chattel
Paper, Letter-of-Credit Rights, Securities Accounts or uncertificated Investment
Property, execute and deliver (and, with respect to any Collateral consisting of
a Securities Account or uncertificated Investment Property, cause the Securities
Intermediary or the Issuer, as applicable, with respect to such Investment
Property to execute and deliver) to the Administrative Agent all control
agreements, assignments, instruments or other documents as reasonably requested
by the Administrative Agent for the purposes of obtaining and maintaining
Control of such Collateral.  If any Collateral shall consist of Deposit Accounts
or Securities Accounts, comply with Section 6.14 of the Credit Agreement.




(d)

Filing of Financing Statements, Notices, etc.  Each Grantor shall at its own
cost execute and deliver to the Administrative Agent and/or file such
agreements, assignments or instruments (including affidavits, notices,
reaffirmations and amendments and restatements of existing documents, as the
Administrative Agent may reasonably request) and do all such other things as the
Administrative Agent may reasonably deem necessary or appropriate (i) to assure
to the Administrative Agent its security interests hereunder, including (A) such
instruments as the Administrative Agent may from time to time reasonably request
in order to perfect and maintain the security interests granted hereunder in
accordance with the UCC, including, without limitation, financing statements
(including continuation statements), (B) with regard to Copyrights, a Notice of
Grant of Security Interest in Copyrights substantially in the form of Exhibit B
or other form acceptable to the Administrative Agent, (C) with regard to
Patents, a Notice of Grant of Security Interest in Patents for filing with the
USPTO substantially in the form of Exhibit C or other form acceptable to the
Administrative Agent and (D) with regard to Trademarks, a Notice of Grant of
Security Interest in Trademarks for filing with the USPTO substantially in the
form of Exhibit D or other form acceptable to the Administrative Agent, (ii) to
consummate the transactions contemplated hereby and (iii) to otherwise protect
and assure the Administrative Agent of its rights and interests hereunder.
 Furthermore, each Grantor also hereby irrevocably makes, constitutes and
appoints the Administrative Agent, its nominee or any other person whom the
Administrative Agent may designate, as such Grantor’s attorney in fact with full
power and for the limited purpose to prepare and file (and, to the extent
applicable, sign) in the name of such Grantor any financing statements, or
amendments and supplements to financing statements, renewal financing
statements, notices or any similar documents which in the Administrative Agent’s
reasonable discretion would be necessary or appropriate in order to perfect and
maintain perfection of the security interests granted hereunder, such power,
being coupled with an interest, being and remaining irrevocable until the
Facility Termination Date.  Each Grantor hereby agrees that a carbon,
photographic or other reproduction of this Agreement or any such financing
statement is sufficient for filing as a financing





10

CHL:82678.6




--------------------------------------------------------------------------------







statement by the Administrative Agent without notice thereof to such Grantor
wherever the Administrative Agent may in its sole discretion desire to file the
same.  




(e)

Collateral Held by Warehouseman, Bailee, etc.  




(i)

If any Collateral with a value in excess of $500,000 is at any time in the
possession or control of a warehouseman, bailee or any agent or processor of
such Grantor (A) notify the Administrative Agent of such possession, (B) notify
such Person in writing of the Administrative Agent’s security interest for the
benefit of the Secured Parties in such Collateral, (C) instruct such Person to
hold all such Collateral for the Administrative Agent’s account and subject to
the Administrative Agent’s instructions and (D) unless otherwise consented to in
writing by the Administrative Agent, use commercially reasonable efforts to
obtain (1) a written acknowledgment from such Person that it is holding such
Collateral for the benefit of the Administrative Agent and (2) such other
documentation required by the Administrative Agent (including, without
limitation, subordination and access agreements).




(ii)

Perfect and protect such Grantor’s ownership interests in all Inventory stored
with a consignee against creditors of the consignee by filing and maintaining
financing statements against the consignee reflecting the consignment
arrangement filed in all appropriate filing offices, providing any written
notices required by the UCC to notify any prior creditors of the consignee of
the consignment arrangement, and using commercially reasonable efforts to take
such other actions as may be appropriate to perfect and protect such Grantor’s
interests in such inventory under Section 2-326, Section 9-103, Section 9-324
and Section 9-505 of the UCC or otherwise, which such financing statements filed
pursuant to this Section shall be assigned to the Administrative Agent, for the
benefit of the Secured Parties.




(f)

Treatment of Accounts.  Not grant or extend the time for payment of any Account,
or compromise or settle any Account for less than the full amount thereof, or
release any person or property, in whole or in part, from payment thereof, or
amend, supplement or modify any Account in any manner that could reasonably be
likely to adversely affect the value thereof, or allow any credit or discount
thereon, other than as normal and customary in the ordinary course of a
Grantor’s business.  Each Grantor will deliver to the Administrative Agent a
copy of each material demand, notice or document received by it that questions
or calls into doubt the validity or enforceability of any Account.  




(g)

Commercial Tort Claims.  Execute and deliver such statements, documents and
notices and do and cause to be done all such things as may be required by the
Administrative Agent, or required by Law to create, preserve, perfect and
maintain the Administrative Agent’s security interest in any Commercial Tort
Claims initiated by or in favor of any Grantor.




(h)

Inventory.  With respect to the Inventory of each Grantor:




(i)  

At all times maintain inventory records reasonably satisfactory to the
Administrative Agent, keeping correct and accurate records itemizing and
describing the kind, type, quality and quantity of Inventory and such Grantor’s
cost therefore and daily withdrawals therefrom and additions thereto.




(ii)  

Produce, use, store and maintain the Inventory with all reasonable care and
caution and in accordance with applicable standards of any insurance and in





11

CHL:82678.6




--------------------------------------------------------------------------------







conformity with applicable Laws (including the requirements of the Federal Fair
Labor Standards Act of 1938, as amended and all rules, regulations and orders
related thereto).




(i)

Books and Records.  Mark its books and records (and shall cause the Issuer of
the Pledged Equity of such Grantor to mark its books and records) to reflect the
security interest granted pursuant to this Agreement.  




(j)

Nature of Collateral.  At all times maintain the Collateral as personal property
and not affix any of the Collateral to any real property in a manner which would
change its nature from personal property to real property or a Fixture to real
property, unless the Administrative Agent shall have a perfected Lien on such
Fixture or real property.




(k)

Issuance or Acquisition of Equity Interests in Partnerships or Limited Liability
Companies.  




(i)

Not without executing and delivering, or causing to be executed and delivered,
to the Administrative Agent such agreements, documents and instruments as the
Administrative Agent may reasonably require, issue or acquire any Pledged Equity
consisting of an interest in a partnership or a limited liability company that
(A) is dealt in or traded on a securities exchange or in a securities market,
(B) by its terms expressly provides that it is a Security governed by Article 8
of the UCC, (C) is an investment company security, (D) is held in a Securities
Account or (E) constitutes a Security or a Financial Asset.




(ii)  

Without the prior written consent of the Administrative Agent, no Grantor will
(A) vote to enable, or take any other action to permit, any applicable Issuer to
issue any Investment Property or Equity Interests constituting partnership or
limited liability company interests, except for those additional Investment
Property or Equity Interests constituting partnership or limited liability
company interests that will be subject to the security interest granted herein
in favor of the Secured Parties, or (B) enter into any agreement or undertaking,
except in connection with a Disposition permitted under Section 7.05 of the
Credit Agreement, restricting the right or ability of such Grantor or the
Administrative Agent to sell, assign or transfer any Investment Property or
Pledged Equity or Proceeds thereof.  The Grantors will, at their own cost and
expense, defend the right, title and interest of the Administrative Agent in and
to any Investment Property and Pledged Equity against the claims and demands of
all Persons whomsoever.




(iii)  

If any Grantor shall become entitled to receive or shall receive (A) any
Certificated Securities (including, without limitation, any certificate
representing a stock dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the
ownership interests of any Issuer, whether in addition to, in substitution of,
as a conversion of, or in exchange for, any Investment Property, or otherwise in
respect thereof, or (B) any sums paid upon or in respect of any Investment
Property upon the liquidation or dissolution of any Issuer, such Grantor shall
accept the same as the agent of the Secured Parties, hold the same in trust for
the Secured Parties, segregated from other funds of such Grantor, and promptly
deliver the same to the Administrative Agent, on behalf of the Secured Parties,
in accordance with the terms hereof.








12

CHL:82678.6




--------------------------------------------------------------------------------







(l)

Intellectual Property.




(i)

Not do any act or omit to do any act whereby any material Copyright may become
invalidated and (A) not do any act, or omit to do any act, whereby any material
Copyright may become injected into the public domain; (B) notify the
Administrative Agent immediately if it knows that any material Copyright may
become injected into the public domain or of any materially adverse
determination or development (including, without limitation, the institution of,
or any such determination or development in, any court or tribunal in the United
States or any other country) regarding a Grantor’s ownership of any such
Copyright or its validity; (C) take all necessary steps as it shall deem
appropriate under the circumstances, to maintain and pursue each application
(and to obtain the relevant registration) of each material Copyright owned by a
Grantor and to maintain each registration of each material Copyright owned by a
Grantor including, without limitation, filing of applications for renewal where
necessary; and (D) promptly notify the Administrative Agent of any material
infringement, misappropriation, dilution or impairment of any material Copyright
of a Grantor of which it becomes aware and take such actions as it shall
reasonably deem appropriate under the circumstances to protect such Copyright,
including, where appropriate, the bringing of suit for infringement, dilution or
impairment or seeking injunctive relief and seeking to recover any and all
damages for such infringement, misappropriation, dilution or impairment.




(ii)

Not make any assignment or agreement in conflict with the security interest in
the Copyrights of each Grantor hereunder (except as permitted by the Credit
Agreement).




(iii)

(A) Continue to use each material Trademark on each and every trademark class of
goods applicable to its current line as reflected in its current catalogs,
brochures and price lists in order to maintain such Trademark in full force free
from any claim of abandonment for non-use, (B) maintain as in the past the
quality of products and services offered under such Trademark, (C) employ such
Trademark with the appropriate notice of registration, if applicable, (D) not
adopt or use any mark that is confusingly similar or a colorable imitation of
such Trademark unless the Administrative Agent, for the benefit of the Secured
Parties, shall obtain a perfected security interest in such mark pursuant to
this Agreement, and (E) not (and not permit any licensee or sublicensee thereof
to) do any act or omit to do any act whereby any such Trademark may become
invalidated.




(iv)

Not do any act, or omit to do any act, whereby any material Patent may become
abandoned or dedicated.




(v)

Notify the Administrative Agent and the Secured Parties immediately if it knows
that any application or registration relating to any material Patent or
Trademark may become abandoned or dedicated, or of any materially adverse
determination or development (including, without limitation, the institution of,
or any such determination or development in, any proceeding in the USPTO or any
court or tribunal in any country) regarding such Grantor ownership of any
material Patent or Trademark or its right to register the same or to keep and
maintain the same.




(vi)

Take all reasonable and necessary steps, including, without limitation, in any
proceeding before the USPTO, or any similar office or agency in any other
country or any political subdivision thereof, to maintain and pursue each
application (and to obtain the relevant registration) and to maintain each
registration of each material Patent and





13

CHL:82678.6




--------------------------------------------------------------------------------







Trademark, including, without limitation, filing of applications for renewal,
affidavits of use and affidavits of incontestability.




(vii)

Promptly notify the Administrative Agent and the Secured Parties after it learns
that any material Patent or Trademark included in the Collateral is infringed,
misappropriated, diluted or impaired by a third party and promptly sue for
infringement, misappropriation, dilution or impairment, to seek injunctive
relief where appropriate and to recover any and all damages for such
infringement, misappropriation, dilution  or impairment, or to take such other
actions as it shall reasonably deem appropriate under the circumstances to
protect such Patent or Trademark.




(viii)

Not make any assignment or agreement in conflict with the security interest in
the Patents or Trademarks of each Grantor hereunder (except as permitted by the
Credit Agreement).




(ix)

Grants to the Administrative Agent a royalty free license to use such Grantor’s
Intellectual Property in connection with the enforcement of the Administrative
Agent’s rights hereunder, but only to the extent any license or agreement
granting such Grantor rights in such Intellectual Property do not prohibit such
use by the Administrative Agent.




Notwithstanding the foregoing, the Grantors may, in their reasonable business
judgment, fail to maintain, pursue, preserve or protect any Copyright, Patent or
Trademark which is not material to their businesses.




(m)

Equipment.  Maintain each item of Equipment in good working order and condition
(reasonable wear and tear and obsolescence excepted).




(n)

Government Contracts.  Promptly notify the Administrative Agent, in writing, if
it enters into any contract with a Governmental Authority under which such
Governmental Authority, as account debtor, owes a monetary obligation to any
Grantor under any Account.




(o)

Further Assurances.




(i)  Promptly upon the request of the Administrative Agent and at the sole
expense of the Grantors, duly execute and deliver, and have recorded, such
further instruments and documents and take such further actions as the
Administrative Agent may reasonably request for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted, including, without limitation, (A) the assignment of any
Material Contract, (B) with respect to Government Contracts, assignment
agreements and notices of assignment, in form and substance satisfactory to the
Administrative Agent, duly executed by any Grantors party to such Government
Contract in compliance with the Assignment of Claims Act (or analogous state
applicable Law), and (C) all applications, certificates, instruments,
registration statements, and all other documents and papers the Administrative
Agent may reasonably request and as may be required by law in connection with
the obtaining of any consent, approval, registration, qualification, or
authorization of any Person deemed necessary or appropriate for the effective
exercise of any rights under this Agreement; provided that notwithstanding the
foregoing or anything else in the Loan Documents, the Grantors shall not be
required to take the Excluded Perfection Actions.








14

CHL:82678.6




--------------------------------------------------------------------------------







(ii)  From time to time upon the Administrative Agent’s reasonable request,
promptly furnish such updates to the information disclosed pursuant to this
Agreement and the Credit Agreement, including any Schedules hereto or thereto,
such that such updated information is true and correct as of the date so
furnished.




5.

Authorization to File Financing Statements.  Each Grantor hereby authorizes the
Administrative Agent to prepare and file such financing statements (including
continuation statements) or amendments thereof or supplements thereto or other
instruments as the Administrative Agent may from time to time deem necessary or
appropriate in order to perfect and maintain the security interests granted
hereunder in accordance with the UCC, which such financing statements may
describe the Collateral in the same manner as described herein or may contain an
indication or description of Collateral that describes such property in any
other manner as the Administrative Agent may determine, in its sole discretion,
is necessary, advisable or prudent to ensure the perfection of the security
interest in the Collateral granted herein, including, without limitation,
describing such property as “all assets, whether now owned or hereafter
acquired” or “all personal property, whether now owned or hereafter acquired.”  




6.

Advances.  On failure of any Grantor to perform any of the covenants and
agreements contained herein or in any other Loan Document, the Administrative
Agent may, at its sole option and in its sole discretion, perform the same and
in so doing may expend such sums as the Administrative Agent may reasonably deem
advisable in the performance thereof, including, without limitation, the payment
of any insurance premiums, the payment of any taxes, a payment to obtain a
release of a Lien or potential Lien, expenditures made in defending against any
adverse claim and all other expenditures which the Administrative Agent may make
for the protection of the security hereof or which may be compelled to make by
operation of Law.  All such sums and amounts so expended shall be repayable by
the Grantors on a joint and several basis promptly upon timely notice thereof
and demand therefor, shall constitute additional Secured Obligations and shall
bear interest from the date said amounts are expended at the Default Rate.  No
such performance of any covenant or agreement by the Administrative Agent on
behalf of any Grantor, and no such advance or expenditure therefor, shall
relieve the Grantors of any Default or Event of Default.  The Administrative
Agent may make any payment hereby authorized in accordance with any bill,
statement or estimate procured from the appropriate public office or holder of
the claim to be discharged without inquiry into the accuracy of such bill,
statement or estimate or into the validity of any tax assessment, sale,
forfeiture, tax lien, title or claim except to the extent such payment is being
contested in good faith by a Grantor in appropriate proceedings and against
which adequate reserves are being maintained in accordance with GAAP.




7.

Remedies.




(a)

General Remedies.  Upon the occurrence of an Event of Default and during
continuation thereof, the Administrative Agent on behalf of the Secured Parties
shall have, in addition to the rights and remedies provided herein, in the Loan
Documents, in any other documents relating to the Secured Obligations, or by any
applicable Law (including, but not limited to, levy of attachment, garnishment
and the rights and remedies set forth in the UCC of the jurisdiction applicable
to the affected Collateral), the rights and remedies of a secured party under
the UCC (regardless of whether the UCC is the law of the jurisdiction where the
rights and remedies are asserted and regardless of whether the UCC applies to
the affected Collateral), and further, the Administrative Agent may, with or
without judicial process or the aid and assistance of others, (i) enter on any
premises on which any of the Collateral may be located and, without resistance
or interference by the Grantors, take possession of the Collateral, (ii) dispose
of any Collateral on any such premises, (iii) require the Grantors to assemble
and make available to the Administrative Agent at the expense of the Grantors
any Collateral at any place and time designated by the Administrative Agent
which is reasonably convenient to both parties, (iv) remove any Collateral from
any such





15

CHL:82678.6




--------------------------------------------------------------------------------







premises for the purpose of effecting sale or other disposition thereof, and/or
(v) without demand and without advertisement, notice, hearing or process of law,
all of which each of the Grantors hereby waives to the fullest extent permitted
by Law, at any place and time or times, sell, lease, assign, give option or
options to purchase, or otherwise dispose of and deliver the Collateral or any
part thereof (or contract to do any of the foregoing), in one or more parcels
any or all Collateral held by or for it at public or private sale (which in the
case of a private sale of Pledged Equity, shall be to a restricted group of
purchasers who will be obligated to agree, among other things, to acquire such
securities for their own account, for investment and not with a view to the
distribution or resale thereof), at any exchange or broker’s board or elsewhere,
by one or more contracts, in one or more parcels, for money, upon credit or
otherwise, at such prices and upon such terms as the Administrative Agent deems
advisable, in its sole discretion (subject to any and all mandatory legal
requirements).  Each Grantor acknowledges that any such private sale may be at
prices and on terms less favorable to the seller than the prices and other terms
which might have been obtained at a public sale and, notwithstanding the
foregoing, agrees that such private sale shall be deemed to have been made in a
commercially reasonable manner and, in the case of a sale of Pledged Equity,
that the Administrative Agent shall have no obligation to delay sale of any such
securities for the period of time necessary to permit the Issuer of such
securities to register such securities for public sale under the Securities Act
of 1933.  The Administrative Agent or any other Secured Party shall have the
right upon any such public sale or sales, and, to the extent permitted by
applicable Law, upon any such private sale or sales, to purchase the whole or
any part of the Collateral so sold.  Neither the Administrative Agent’s
compliance with applicable Law nor its disclaimer of warranties relating to the
Collateral shall be considered to adversely affect the commercial reasonableness
of any sale.  To the extent the rights of notice cannot be legally waived
hereunder, each Grantor agrees that any requirement of reasonable notice shall
be met if such notice, specifying the place of any public sale or the time after
which any private sale is to be made, is personally served on or mailed, postage
prepaid, to the Borrower in accordance with the notice provisions of Section
11.02 of the Credit Agreement at least 10 days before the time of sale or other
event giving rise to the requirement of such notice.  Each Grantor further
acknowledges and agrees that any offer to sell any Pledged Equity which has been
(A) publicly advertised on a bona fide basis in a newspaper or other publication
of general circulation in the financial community of New York, New York (to the
extent that such offer may be advertised without prior registration under the
Securities Act of 1933), or (B) made privately in the manner described above
shall be deemed to involve a “public sale” under the UCC, notwithstanding that
such sale may not constitute a “public offering” under the Securities Act of
1933, and the Administrative Agent may, in such event, bid for the purchase of
such securities.  The Administrative Agent shall not be obligated to make any
sale or other disposition of the Collateral regardless of notice having been
given.  To the extent permitted by applicable Law, any Secured Party may be a
purchaser at any such sale.  To the extent permitted by applicable Law, each of
the Grantors hereby waives all of its rights of redemption with respect to any
such sale.  Subject to the provisions of applicable Law, the Administrative
Agent may postpone or cause the postponement of the sale of all or any portion
of the Collateral by announcement at the time and place of such sale, and such
sale may, without further notice, to the extent permitted by Law, be made at the
time and place to which the sale was postponed, or the Administrative Agent may
further postpone such sale by announcement made at such time and place.  To the
extent permitted by applicable Law, each Grantor waives all claims, damages and
demands it may acquire against the Administrative Agent or any Secured Party
arising out of the exercise by them of any rights hereunder except to the extent
any such claims, damages or demands result solely from the gross negligence or
willful misconduct of the Administrative Agent or any other Secured Party as
determined by a final non-appealable judgment of a court of competent
jurisdiction, in each case against whom such claim is asserted.  Each Grantor
agrees that the internet shall constitute a “place” for purposes of Section
9-610(b) of the UCC and that any sale of Collateral to a licensor pursuant to
the terms of a license agreement between such licensor and a Grantor is





16

CHL:82678.6




--------------------------------------------------------------------------------







sufficient to constitute a commercially reasonable sale (including as to method,
terms, manner, and time) within the meaning of Section 9-610 of the UCC.




(b)

Remedies Relating to Accounts.  




(i)

During the continuation of an Event of Default, promptly upon the request of the
Administrative Agent, whether or not the Administrative Agent has exercised any
or all of its rights and remedies hereunder, (A) each Grantor  shall notify
(such notice to be in form and substance satisfactory to the Administrative
Agent) its Account Debtors and parties to the Material Contracts subject to a
security interest hereunder that such Accounts and the Material Contracts have
been assigned to the Administrative Agent, for the benefit of the Secured
Parties and promptly upon request of the Administrative Agent, instruct all
account debtors to remit all payments in respect of Accounts to a mailing
location selected by the Administrative Agent and (B) the Administrative Agent
shall have the right to enforce any Grantor’s rights against its customers and
account debtors, and the Administrative Agent or its designee may notify any
Grantor’s customers and account debtors that the Accounts of such Grantor have
been assigned to the Administrative Agent or of the Administrative Agent’s
security interest therein, and may (either in its own name or in the name of a
Grantor or both) demand, collect (including without limitation by way of a
lockbox arrangement), receive, take receipt for, sell, sue for, compound,
settle, compromise and give acquittance for any and all amounts due or to become
due on any Account, and, in the Administrative Agent’s discretion, file any
claim or take any other action or proceeding to protect and realize upon the
security interest of the Secured Parties in the Accounts.  




(ii)

Each Grantor acknowledges and agrees that the Proceeds of its Accounts remitted
to or on behalf of the Administrative Agent in accordance with the provisions
hereof shall be solely for the Administrative Agent’s own convenience and that
such Grantor shall not have any right, title or interest in such Accounts or in
any such other amounts except as expressly provided herein.  Neither the
Administrative Agent nor the Secured Parties shall have any liability or
responsibility to any Grantor for acceptance of a check, draft or other order
for payment of money bearing the legend “payment in full” or words of similar
import or any other restrictive legend or endorsement or be responsible for
determining the correctness of any remittance.  




(iii)

During the continuation of an Event of Default, (A) the Administrative Agent
shall have the right, but not the obligation, to make test verifications of the
Accounts in any manner and through any medium that it reasonably considers
advisable, and the Grantors shall furnish all such assistance and information as
the Administrative Agent may require in connection with such test verifications,
(B) upon the Administrative Agent’s request and at the expense of the Grantors,
the Grantors shall cause independent public accountants or others satisfactory
to the Administrative Agent to furnish to the Administrative Agent reports
showing reconciliations, aging and test verifications of, and trial balances
for, the Accounts and (C) the Administrative Agent in its own name or in the
name of others may communicate with account debtors on the Accounts to verify
with them to the Administrative Agent’s satisfaction the existence, amount and
terms of any Accounts.




(iv)  During the continuance of an Event of Default, upon the request of the
Administrative Agent, each Grantor shall forward to the Administrative Agent, on
the last Business Day of each week, deposit slips related to all cash, money,
checks or any other similar items of payment received by the Grantor during such
week, and, if requested by the Administrative Agent, copies of such checks or
any other similar items of payment, together





17

CHL:82678.6




--------------------------------------------------------------------------------







with a statement showing the application of all payments on the Collateral
during such week and a collection report with regard thereto, in form and
substance satisfactory to the Administrative Agent.  




(c)

Deposit Accounts/Securities Accounts.  Upon the occurrence of an Event of
Default and during continuation thereof, the Administrative Agent may prevent
withdrawals or other dispositions of funds in Deposit Accounts and Securities
Accounts subject to control agreements or held with any Secured Party.




(d)

Investment Property/Pledged Equity.  Upon the occurrence of an Event of Default
and during the continuation thereof,  the Administrative Agent shall have the
right to receive any and all cash dividends, payments or distributions made in
respect of any Investment Property or Pledged Equity or other Proceeds paid in
respect of any Investment Property or Pledged Equity, and any or all of any
Investment Property or Pledged Equity may, at the option of the Administrative
Agent, be registered in the name of the Administrative Agent or its nominee, and
the Administrative Agent or its nominee may thereafter exercise (i) all voting,
corporate and other rights pertaining to such Investment Property, or any such
Pledged Equity at any meeting of shareholders, partners or members of the
relevant Issuers or otherwise and (ii) any and all rights of conversion,
exchange and subscription and any other rights, privileges or options pertaining
to such Investment Property or Pledged Equity as if it were the absolute owner
thereof (including, without limitation, the right to exchange at its discretion
any and all of the Investment Property or Pledged Equity upon the merger,
consolidation, reorganization, recapitalization or other fundamental change in
the corporate, partnership or limited liability company structure of any Issuer
or upon the exercise by any Grantor or the Administrative Agent of any right,
privilege or option pertaining to such Investment Property or Pledged Equity,
and in connection therewith, the right to deposit and deliver any and all of the
Investment Property or Pledged Equity with any committee, depositary, transfer
agent, registrar or other designated agency upon such terms and conditions as
the Administrative Agent may determine), all without liability except to account
for property actually received by it; but the Administrative Agent shall have no
duty to any Grantor to exercise any such right, privilege or option and the
Administrative Agent and the other Secured Parties shall not be responsible for
any failure to do so or delay in so doing.  In furtherance thereof, each Grantor
hereby authorizes and instructs each Issuer with respect to any Collateral
consisting of Investment Property and/or Pledged Equity to (A) comply with any
instruction received by it from the Administrative Agent in writing that (1)
states that an Event of Default has occurred and is continuing and (2) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Grantor, and each Grantor agrees that each Issuer
shall be fully protected in so complying following receipt of such notice and
prior to notice that such Event of Default is no longer continuing, and (B)
except as otherwise expressly permitted hereby, pay any dividends, distributions
or other payments with respect to any Investment Property or Pledged Equity
directly to the Administrative Agent.  Unless an Event of Default shall have
occurred and be continuing and the Administrative Agent shall have given notice
to the relevant Grantor of the Administrative Agent’s intent to exercise its
corresponding rights pursuant to this Section 7, each Grantor shall be permitted
to receive all cash dividends, payments or other distributions made in respect
of any Investment Property and any Pledged Equity, in each case paid in the
normal course of business of the relevant Issuer and consistent with past
practice, to the extent permitted in the Credit Agreement, and to exercise all
voting and other corporate, company and partnership rights with respect to any
Investment Property and Pledged Equity to the extent not inconsistent with the
terms of this Agreement and the other Loan Documents.




(e)

Material Contracts.  Upon the occurrence of an Event of Default and during the
continuation thereof, the Administrative Agent shall be entitled to (but shall
not be required to):  (i)





18

CHL:82678.6




--------------------------------------------------------------------------------







proceed to perform any and all obligations of the applicable Grantor under any
Material Contract and exercise all rights of such Grantor thereunder as fully as
such Grantor itself could, (ii) do all other acts which the Administrative Agent
may deem necessary or proper to protect its security interest granted hereunder,
provided such acts are not inconsistent with or in violation of the terms of any
of the Credit Agreement, of the other Loan Documents or applicable Law, and
(iii) sell, assign or otherwise transfer any Material Contract in accordance
with the Credit Agreement, the other Loan Documents and applicable Law, subject,
however, to the prior approval of each other party to such Material Contract, to
the extent required under such Material Contract.




(f)

Access.  In addition to the rights and remedies hereunder, upon the occurrence
of an Event of Default and during the continuance thereof, the Administrative
Agent shall have the right to enter and remain upon the various premises of the
Grantors without cost or charge to the Administrative Agent, and use the same,
together with materials, supplies, books and records of the Grantors for the
purpose of collecting and liquidating the Collateral, or for preparing for sale
and conducting the sale of the Collateral, whether by foreclosure, auction or
otherwise.  In addition, the Administrative Agent may remove Collateral, or any
part thereof, from such premises and/or any records with respect thereto, in
order to effectively collect or liquidate such Collateral.  If the
Administrative Agent exercises its right to take possession of the Collateral,
each Grantor shall also at its expense perform any and all other steps
reasonably requested by the Administrative Agent to preserve and protect the
security interest hereby granted in the Collateral, such as placing and
maintaining signs indicating the security interest of the Administrative Agent,
appointing overseers for the Collateral and maintaining inventory records.  




(g)

Nonexclusive Nature of Remedies.  Failure by the Administrative Agent or the
Secured Parties to exercise any right, remedy or option under this Agreement,
any other Loan Document, any other document relating to the Secured Obligations,
or as provided by Law, or any delay by the Administrative Agent or the Secured
Parties in exercising the same, shall not operate as a waiver of any such right,
remedy or option.  No waiver hereunder shall be effective unless it is in
writing, signed by the party against whom such waiver is sought to be enforced
and then only to the extent specifically stated, which in the case of the
Administrative Agent or the Secured Parties shall only be granted as provided
herein.  To the extent permitted by Law, neither the Administrative Agent, the
Secured Parties, nor any party acting as attorney for the Administrative Agent
or the Secured Parties, shall be liable hereunder for any acts or omissions or
for any error of judgment or mistake of fact or law other than their gross
negligence or willful misconduct hereunder as determined by a final
non-appealable judgment of a court of competent jurisdiction.  The rights and
remedies of the Administrative Agent and the Secured Parties under this
Agreement shall be cumulative and not exclusive of any other right or remedy
which the Administrative Agent or the Secured Parties may have.




(h)

Retention of Collateral.  In addition to the rights and remedies hereunder, the
Administrative Agent may, in compliance with Sections 9-620 and 9-621 of the UCC
or otherwise complying with the requirements of applicable Law of the relevant
jurisdiction, accept or retain the Collateral in satisfaction of the Secured
Obligations.  Unless and until the Administrative Agent shall have provided such
notices, however, the Administrative Agent shall not be deemed to have retained
any Collateral in satisfaction of any Secured Obligations for any reason.




(i)

Waiver; Deficiency.  Each Grantor hereby waives, to the extent permitted by
applicable Laws, all rights of redemption, appraisement, valuation, stay,
extension or moratorium now or hereafter in force under any applicable Laws in
order to prevent or delay the enforcement of this Agreement or the absolute sale
of the Collateral or any portion thereof.  In the event that the proceeds of any
sale, collection or realization are insufficient to pay all amounts to which the





19

CHL:82678.6




--------------------------------------------------------------------------------







Administrative Agent or the Secured Parties are legally entitled, the Grantors
shall be jointly and severally liable for the deficiency, together with interest
thereon at the Default Rate, together with the costs of collection and the fees,
charges and disbursements of counsel.  Any surplus remaining after the full
payment and satisfaction of the Secured Obligations shall be returned to the
Grantors or to whomsoever a court of competent jurisdiction shall determine to
be entitled thereto.




(j)

Registration Rights.




(i)  If the Administrative Agent shall determine that in order to exercise its
right to sell any or all of the Collateral it is necessary or advisable to have
such Collateral registered under the provisions of the Securities Act (any such
Collateral, the “Restricted Securities Collateral”), the relevant Grantor will
cause each applicable Issuer (and the officers and directors thereof) that is a
Grantor or a Subsidiary of a Grantor to (A) execute and deliver all such
instruments and documents, and do or cause to be done all such other acts as may
be, in the opinion of the Administrative Agent, necessary or advisable to
register such Restricted Securities Collateral, or that portion thereof to be
sold, under the provisions of the Securities Act, (B) use its commercially
reasonable efforts to cause the registration statement relating thereto to
become effective and to remain effective for a period of one year from the date
of the first public offering of such Restricted Securities Collateral, or that
portion thereof to be sold, and (C) make all amendments thereto and/or to the
related prospectus which, in the opinion of the Administrative Agent, are
necessary or advisable, all in conformity with the requirements of the
Securities Act and the rules and regulations of the Securities and Exchange
Commission applicable thereto.  Each Grantor agrees to cause each applicable
Issuer (and the officers and directors thereof) to comply with the provisions of
the securities or “Blue Sky” laws of any and all jurisdictions which the
Administrative Agent shall designate and to make available to its security
holders, as soon as practicable, an earnings statement (which need not be
audited) which will satisfy the provisions of the Securities Act.




(ii)  Each Grantor agrees to use its commercially reasonable efforts to do or
cause to be done all such other acts as may be necessary to make such sale or
sales of all or any portion of the Restricted Securities Collateral valid and
binding and in compliance with any and all other applicable Laws.  Each Grantor
further agrees that a breach of any of the covenants contained in this Section 7
will cause irreparable injury to the Administrative Agent and the other Secured
Parties, that the Administrative Agent and the other Secured Parties have no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Section 7 shall be specifically
enforceable against such Grantor, and such Grantor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants except for a defense that no Event of Default has occurred under the
Credit Agreement.




8.

Rights of the Administrative Agent.




(a)

Power of Attorney.  In addition to other powers of attorney contained herein,
each Grantor hereby designates and appoints the Administrative Agent, on behalf
of the Secured Parties, and each of its designees or agents, as attorney-in-fact
of such Grantor, irrevocably and with power of substitution, with authority to
take any or all of the following actions upon the occurrence and during the
continuance of an Event of Default:




(i)

to demand, collect, settle, compromise, adjust, give discharges and releases,
all as the Administrative Agent may reasonably determine;








20

CHL:82678.6




--------------------------------------------------------------------------------







(ii)

to commence and prosecute any actions at any court for the purposes of
collecting any Collateral and enforcing any other right in respect thereof;




(iii)

to defend, settle or compromise any action brought and, in connection therewith,
give such discharge or release as the Administrative Agent may deem reasonably
appropriate;




(iv)

to receive, open and dispose of mail addressed to a Grantor and endorse checks,
notes, drafts, acceptances, money orders, bills of lading, warehouse receipts or
other instruments or documents evidencing payment, shipment or storage of the
goods giving rise to the Collateral of such Grantor on behalf of and in the name
of such Grantor, or securing, or relating to such Collateral;




(v)

to sell, assign, transfer, make any agreement in respect of, or otherwise deal
with or exercise rights in respect of, any Collateral or the goods or services
which have given rise thereto, as fully and completely as though the
Administrative Agent were the absolute owner thereof for all purposes;




(vi)

to adjust and settle claims under any insurance policy relating thereto;




(vii)

to execute and deliver all assignments, conveyances, statements, financing
statements, continuation financing statements, security agreements, affidavits,
notices and other agreements, instruments and documents that the Administrative
Agent may determine necessary in order to perfect and maintain the security
interests and liens granted in this Agreement and in order to fully consummate
all of the transactions contemplated herein;




(viii)

to institute any foreclosure proceedings that the Administrative Agent may deem
appropriate;




(ix)

to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Collateral;




(x)

to exchange any of the Pledged Equity or other property upon any merger,
consolidation, reorganization, recapitalization or other readjustment of the
Issuer thereof and, in connection therewith, deposit any of the Pledged Equity
with any committee, depository, transfer agent, registrar or other designated
agency upon such terms as the Administrative Agent may reasonably deem
appropriate;




(xi)

to vote for a shareholder resolution, or to sign an instrument in writing,
sanctioning the transfer of any or all of the Pledged Equity into the name of
the Administrative Agent or one or more of the Secured Parties or into the name
of any transferee to whom the Pledged Equity or any part thereof may be sold
pursuant to Section 7 hereof;




(xii)

to pay or discharge taxes, liens, security interests or other encumbrances
levied or placed on or threatened against the Collateral;




(xiii)

to direct any parties liable for any payment in connection with any of the
Collateral to make payment of any and all monies due and to become due
thereunder directly to the Administrative Agent or as the Administrative Agent
shall direct;








21

CHL:82678.6




--------------------------------------------------------------------------------







(xiv)

to receive payment of and receipt for any and all monies, claims, and other
amounts due and to become due at any time in respect of or arising out of any
Collateral;




(xv)

in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the security interests created
hereby in such Intellectual Property and the goodwill and General Intangibles of
such Grantor relating thereto or represented thereby; and




(xvi)

do and perform all such other acts and things as the Administrative Agent may
reasonably deem to be necessary, proper or convenient in connection with the
Collateral.




This power of attorney is a power coupled with an interest and shall be
irrevocable until the Facility Termination Date.  The Administrative Agent shall
be under no duty to exercise or withhold the exercise of any of the rights,
powers, privileges and options expressly or implicitly granted to the
Administrative Agent in this Agreement, and shall not be liable for any failure
to do so or any delay in doing so.  The Administrative Agent shall not be liable
for any act or omission or for any error of judgment or any mistake of fact or
law in its individual capacity or its capacity as attorney-in-fact except acts
or omissions resulting from its gross negligence or willful misconduct as
determined by a final non-appealable judgment of a court of competent
jurisdiction.  This power of attorney is conferred on the Administrative Agent
solely to protect, preserve and realize upon its security interest in the
Collateral and shall not impose any duty upon the Administrative Agent or any
other Secured Party to exercise any such powers.




(b)

Assignment by the Administrative Agent. The Administrative Agent may from time
to time assign the Secured Obligations to a successor Administrative Agent
appointed in accordance with the Credit Agreement, and such successor shall be
entitled to all of the rights and remedies of the Administrative Agent under
this Agreement in relation thereto.




(c)

The Administrative Agent’s Duty of Care.  Other than the exercise of reasonable
care to assure the safe custody of the Collateral while being held by the
Administrative Agent hereunder, the Administrative Agent shall have no duty or
liability to preserve rights pertaining thereto, it being understood and agreed
that the Grantors shall be responsible for preservation of all rights in the
Collateral, and the Administrative Agent shall be relieved of all responsibility
for the Collateral upon surrendering it or tendering the surrender of it to the
Grantors.  The Administrative Agent shall be deemed to have exercised reasonable
care in the custody and preservation of the Collateral in its possession if the
Collateral is accorded treatment substantially equal to that which the
Administrative Agent accords its own property, which shall be no less than the
treatment employed by a reasonable and prudent agent in the industry, it being
understood that the Administrative Agent shall not have responsibility for
taking any necessary steps to preserve rights against any parties with respect
to any of the Collateral.  In the event of a public or private sale of
Collateral pursuant to Section 7 hereof, the Administrative Agent shall have no
responsibility for (i) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relating to any
Collateral, whether or not the Administrative Agent has or is deemed to have
knowledge of such matters, or (ii) taking any steps to clean, repair or
otherwise prepare the Collateral for sale.




(d)

Liability with Respect to Accounts.  Anything herein to the contrary
notwithstanding, each of the Grantors shall remain liable under each of the
Accounts to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise to each such Account.  Neither the





22

CHL:82678.6




--------------------------------------------------------------------------------







Administrative Agent nor any Secured Party shall have any obligation or
liability under any Account (or any agreement giving rise thereto) by reason of
or arising out of this Agreement or the receipt by the Administrative Agent or
any Secured Party of any payment relating to such Account pursuant hereto, nor
shall the Administrative Agent or any Secured Party be obligated in any manner
to perform any of the obligations of a Grantor under or pursuant to any Account
(or any agreement giving rise thereto), to make any payment, to make any inquiry
as to the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party under any Account (or any agreement
giving rise thereto), to present or file any claim, to take any action to
enforce any performance or to collect the payment of any amounts which may have
been assigned to it or to which it may be entitled at any time or times.




(e)

Releases of Collateral.  




(i)

If any Collateral shall be sold, transferred or otherwise disposed of by any
Grantor in a transaction permitted by the Credit Agreement, then the
Administrative Agent, at the request and sole expense of such Grantor, shall
promptly execute and deliver to such Grantor all releases and other documents,
and take such other action, reasonably necessary for the release of the Liens
created hereby or by any other Collateral Document on such Collateral.  




(ii)

The Administrative Agent may release any of the Pledged Equity from this
Agreement or may substitute any of the Pledged Equity for other Pledged Equity
without altering, varying or diminishing in any way the force, effect, lien,
pledge or security interest of this Agreement as to any Pledged Equity not
expressly released or substituted, and this Agreement shall continue as a lien
(having the priority set forth in the Intercreditor Agreements) on all Pledged
Equity not expressly released or substituted.




9.

Application of Proceeds.  After the exercise of remedies provided for in Section
8.02 of the Credit Agreement (or after the Term Loans have automatically become
immediately due and payable) any payments in respect of the Secured Obligations
and any proceeds of the Collateral, when received by the Administrative Agent or
any Secured Party in cash or Cash Equivalents will be applied in reduction of
the Secured Obligations in the order set forth in the Credit Agreement.




10.

Continuing Agreement.




(a)

This Agreement shall remain in full force and effect until the Facility
Termination Date, at which time this Agreement shall be automatically terminated
(other than obligations under this Agreement which expressly survive such
termination) and the Administrative Agent shall, upon the request and at the
expense of the Grantors, forthwith release all of its liens and security
interests hereunder and shall execute and deliver all UCC termination statements
and/or other documents reasonably requested by the Grantors evidencing such
termination.




(b)

This Agreement shall continue to be effective or be automatically reinstated, as
the case may be, if at any time payment, in whole or in part, of any of the
Secured Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent or any Secured Party as a preference, fraudulent
conveyance or otherwise under any Debtor Relief Law, all as though such payment
had not been made; provided that in the event payment of all or any part of the
Secured Obligations is rescinded or must be restored or returned, all reasonable
costs and expenses (including without limitation any reasonable legal fees and
disbursements) incurred by the Administrative Agent or any Secured Party in
defending and enforcing such reinstatement shall be deemed to be included as a
part of the Secured Obligations.





23

CHL:82678.6




--------------------------------------------------------------------------------










11.

Amendments; Waivers; Modifications, etc.  This Agreement and the provisions
hereof may not be amended, waived, modified, changed, discharged or terminated
except as set forth in Section 11.01 of the Credit Agreement.




12.

Successors in Interest.  This Agreement shall be binding upon each Grantor, its
successors and assigns and shall inure, together with the rights and remedies of
the Administrative Agent and the Secured Parties hereunder, to the benefit of
the Administrative Agent and the Secured Parties and their successors and
permitted assigns.




13.

Notices.  All notices required or permitted to be given under this Agreement
shall be in conformance with Section 11.02 of the Credit Agreement; provided
that notices and communications to the Grantors shall be directed to the
Grantors, at the address of the Borrower set forth in Section 11.02 of the
Credit Agreement.




14.

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which where so executed and delivered shall be an original, but all of
which shall constitute one and the same instrument.  It shall not be necessary
in making proof of this Agreement to produce or account for more than one such
counterpart.  Delivery of an executed counterpart of a signature page of this
Agreement by fax transmission or other electronic mail transmission (e.g. “pdf”
or “tif”) shall be effective as delivery of a manually executed counterpart of
this Agreement.  Without limiting the foregoing, to the extent a manually
executed counterpart is not specifically required to be delivered, upon the
request of any party, such fax transmission or electronic mail transmission
shall be promptly followed by such manually executed counterpart.




15.

Headings.  The headings of the sections hereof are provided for convenience only
and shall not in any way affect the meaning or construction of any provision of
this Agreement.




16.

Governing Law; Submission to Jurisdiction; Venue; WAIVER OF JURY TRIAL.  The
terms of Sections 11.14 and 11.15 of the Credit Agreement with respect to
governing law, submission to jurisdiction, venue and waiver of jury trial are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.




17.

Severability.  If any provision of this Agreement is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.




18.

Entirety.  This Agreement, the other Loan Documents and the other documents
relating to the Secured Obligations represent the entire agreement of the
parties hereto and thereto, and supersede all prior agreements and
understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Loan Documents, any other documents relating to
the Secured Obligations, or the transactions contemplated herein and therein.




19.

Other Security.  To the extent that any of the Secured Obligations are now or
hereafter secured by property other than the Collateral (including, without
limitation, real property and securities owned by a Grantor), or by a guarantee,
endorsement or property of any other Person, then the Administrative Agent shall
have the right to proceed against such other property, guarantee or endorsement
upon the occurrence of any Event of Default, and the Administrative Agent shall
have the right, in its sole discretion, to determine which rights, security,
liens, security interests or remedies the Administrative Agent shall at any time
pursue, relinquish, subordinate, modify or take with respect thereto, without in
any way modifying or affecting any of them or the Secured Obligations or any of
the rights of the Administrative





24

CHL:82678.6




--------------------------------------------------------------------------------







Agent or the Secured Parties under this Agreement, under any other of the Loan
Documents or under any other document relating to the Secured Obligations.




20.

Joinder.  At any time after the date of this Agreement, one or more additional
Persons may become party hereto by executing and delivering to the
Administrative Agent a Joinder Agreement in the form of Exhibit D to the Credit
Agreement or such other form acceptable to the Administrative Agent.
 Immediately upon such execution and delivery of such Joinder Agreement (and
without any further action), each such additional Person will become a party to
this Agreement as an “Grantor” and have all of the rights and obligations of a
Grantor hereunder and this Agreement and the schedules hereto shall be deemed
amended by such Joinder Agreement.




21.

Consent of Issuers of Pledged Equity.  Any Loan Party that is an Issuer hereby
acknowledges, consents and agrees to the grant of the security interests in such
Pledged Equity by the applicable Grantors pursuant to this Agreement, together
with all rights accompanying such security interest as provided by this
Agreement and applicable Law, notwithstanding any anti-assignment provisions in
any operating agreement, limited partnership agreement or similar organizational
or governance documents of such Issuer.




22.

Joint and Several Obligations of Grantors.




(a)

Each of the Grantors is accepting joint and several liability hereunder in
consideration of the financial accommodations to be provided by the Lenders
under the Credit Agreement, for the mutual benefit, directly and indirectly, of
each of the Grantors and in consideration of the undertakings of each of the
Grantors to accept joint and several liability for the obligations of each of
them.




(b)

Each of the Grantors jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a primary obligor,
joint and several liability with the other Grantors with respect to the payment
and performance of all of the Secured Obligations, it being the intention of the
parties hereto that (i) all the Secured Obligations shall be the joint and
several obligations of each of the Grantors without preferences or distinction
among them and (ii) a separate action may be brought against each Grantor to
enforce this Agreement whether or not the Borrower, any other Grantor or any
other person or entity is joined as a party.




(c)

Notwithstanding any provision to the contrary contained herein, in any other of
the Loan Documents, to the extent the obligations of a Grantor shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of such Grantor
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation,
Debtor Relief Laws).




23.

Marshaling.  The Administrative Agent  shall not be required to marshal any
present or future collateral security (including but not limited to the
Collateral) for, or other assurances of payment of, the Secured Obligations or
any of them or to resort to such collateral security or other assurances of
payment in any particular order, and all of its rights and remedies hereunder
and in respect of such collateral security and other assurances of payment shall
be cumulative and in addition to all other rights and remedies, however existing
or arising.  To the extent that it lawfully may, each Grantor hereby agrees that
it will not invoke any law relating to the marshaling of collateral which might
cause delay in or impede the enforcement of the Administrative Agent’s rights
and remedies under this Agreement or under any other instrument creating or
evidencing any of the Secured Obligations or under which any of the Secured
Obligations is outstanding or





25

CHL:82678.6




--------------------------------------------------------------------------------







by which any of the Secured Obligations is secured or payment thereof is
otherwise assured, and, to the extent that it lawfully may, each Grantor hereby
irrevocably waives the benefits of all such laws.




24.

Injunctive Relief.  




(a)  

Each Grantor recognizes that, in the event such Grantor fails to perform,
observe or discharge any of its obligations or liabilities under this Agreement
or any other Loan Document, any remedy of law may prove to be inadequate relief
to the Administrative Agent and the other Secured Parties.  Therefore, each
Grantor agrees that the Administrative Agent and the other Secured Parties, at
the option of the Administrative Agent and the other Secured Parties, shall be
entitled to temporary and permanent injunctive relief in any such case without
the necessity of proving actual damages.




(b)  

The Administrative Agent, the other Secured Parties and each Grantor hereby
agree that no such Person shall have a remedy of punitive or exemplary damages
against any other party to a Loan Document and each such Person hereby waives
any right or claim to punitive or exemplary damages that they may now have or
may arise in the future in connection with any dispute under this Agreement or
any other Loan Document, whether such dispute is resolved through arbitration or
judicially.




25.

Secured Parties.  Each Secured Party that is not a party to the Credit Agreement
who obtains the benefit of this Agreement shall be deemed to have acknowledged
and accepted the appointment of the Administrative Agent pursuant to the terms
of the Credit Agreement, and with respect to the actions and omissions of the
Administrative Agent hereunder or otherwise relating hereto that do or may
affect such Secured Party, the Administrative Agent and each of its Affiliates
shall be entitled to all of the rights, benefits and immunities conferred under
Article IX of the Credit Agreement.




26.

Intercreditor Agreements.  




(a)

This Agreement and the other Loan Documents and the Liens granted to the
Administrative Agent hereunder or under any other Loan Document for the benefit
of the Secured Parties in respect of the Collateral and the exercise of any
right or remedy thereof by the Administrative Agent hereunder or under any other
Loan Document shall be subject, in each case, to the terms and conditions of the
Intercreditor Agreements and, in  the  event  of  any  direct  conflict  between
 the  express  terms  and provisions of this Agreement, any other Loan Document
and the Intercreditor Agreements, the terms and provisions of the Intercreditor
Agreements shall control.




(b)

Prior to the Discharge of ABL Obligations, delivery or granting of “control” (as
defined in the UCC) of any ABL Priority Collateral to the lenders under the ABL
Facility pursuant to the terms of the ABL Loan Documents shall satisfy any such
delivery or granting of “control” requirement hereunder or under any other Loan
Document with respect to any ABL Priority Collateral to the extent that such
delivery or granting of “control” is consistent with the terms of the ABL/Term
Loan Intercreditor Agreement.




(c)

Without limiting the generality of the foregoing, and notwithstanding anything
herein to the contrary, no Loan Party shall be required hereunder or under any
Loan Document to take any action with respect to the Collateral that is
inconsistent with such Loan Parties’ obligations under the Intercreditor
Agreements.










[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





26

CHL:82678.6




--------------------------------------------------------------------------------







Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.




GRANTORS:

 WAUSAU PAPER CORP.




By:

/s/MICHAEL C. BURANDT

Name:

Michael C. Burandt

Title:

Chairman and CEO







WAUSAU PAPER TOWEL & TISSUE, LLC




By:

/s/SHERRI L. LEMMER

Name:

Sherri L. Lemmer

Title:

Senior Vice President and

Chief Financial Officer




WAUSAU TIMBERLAND COMPANY, LLC




By:

/s/SHERRI L. LEMMER

Name:

Sherri L. Lemmer

Title:

Senior Vice President and

Chief Financial Officer




WAUSAU PAPER MILLS, LLC




By:

/s/SHERRI L. LEMMER

Name:

Sherri L. Lemmer

Title:

Senior Vice President and

Chief Financial Officer




THE SORG PAPER COMPANY




By:

/s/MICHAEL C. BURANDT

Name:

Michael C. Burandt

Title:

Chairman and CEO







THE MIDDLETOWN HYDRAULIC COMPANY




By:

/s/SHERRI L. LEMMER

Name:

Sherri L. Lemmer

Title:

Chief Financial Officer








[Wausau Paper – Term Loan Security and Pledge Agreement]




--------------------------------------------------------------------------------










Accepted and agreed to as of the date first above written.




BANK OF AMERICA, N.A., as Administrative Agent




By:

/s/DORA A. BROWN

Name:

Dora A. Brown

Title:

Vice President








[Wausau Paper – Term Loan Security and Pledge Agreement]




--------------------------------------------------------------------------------







EXHIBIT A




[FORM OF]




IRREVOCABLE EQUITY INTEREST POWER







FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to
__________________ the following Equity Interests of [___________], a
[_________] [corporation] [limited liability company]:




No. of Equity Interests

Certificate No.










and irrevocably appoints __________________________________ its agent and
attorney-in-fact to transfer all or any part of such Equity Interests and to
take all necessary and appropriate action to effect any such transfer.  The
agent and attorney-in-fact may substitute and appoint one or more persons to act
for him.  




_____________________________




By:

Name:

Title:

  





CHL:82678.6




--------------------------------------------------------------------------------







EXHIBIT  B




[FORM OF]




NOTICE

OF

GRANT OF SECURITY INTEREST

IN

COPYRIGHTS







United States Copyright Office




Ladies and Gentlemen:




Please be advised that pursuant to the Term Loan Security and Pledge Agreement
dated as of July 30, 2014 (as amended, modified, extended, restated, renewed,
replaced, or supplemented from time to time, the “Agreement”) by and among the
Grantors party thereto (each an “Grantor” and collectively, the “Grantors”) and
Bank of America, N.A., as administrative agent (the “Administrative Agent”) for
the Secured Parties referenced therein, the undersigned Grantor has granted a
continuing security interest in and continuing lien upon the copyrights and
copyright applications shown on Schedule 1 attached hereto to the Administrative
Agent for the ratable benefit of the Secured Parties.




The undersigned Grantor and the Administrative Agent, on behalf of the Secured
Parties, hereby acknowledge and agree that the security interest in the
foregoing copyrights and copyright applications (a) may only be terminated in
accordance with the terms of the Agreement and (b) is not to be construed as an
assignment of any copyright or copyright application.




Very truly yours,




[GRANTOR]




By:

Name:

Title:







Acknowledged and Accepted:




BANK OF AMERICA, N.A., as Administrative Agent




By:

Name:

Title:





CHL:82678.6




--------------------------------------------------------------------------------







EXHIBIT  C




[FORM OF]




NOTICE

OF

GRANT OF SECURITY INTEREST

IN

PATENTS







United States Patent and Trademark Office

 

Ladies and Gentlemen:




Please be advised that pursuant to the Term Loan Security and Pledge Agreement
dated as of July 30, 2014 (as amended, modified, extended, restated, renewed,
replaced, or supplemented from time to time, the “Agreement”) by and among the
Grantors party thereto (each an “Grantor” and collectively, the “Grantors”) and
Bank of America, N.A., as administrative agent (the “Administrative Agent”) for
the Secured Parties referenced therein, the undersigned Grantor has granted a
continuing security interest in and continuing lien upon the patents and patent
applications shown on Schedule 1 attached hereto to the Administrative Agent for
the ratable benefit of the Secured Parties.




The undersigned Grantor and the Administrative Agent, on behalf of the Secured
Parties, hereby acknowledge and agree that the security interest in the
foregoing patents and patent applications (a) may only be terminated in
accordance with the terms of the Agreement and (b) is not to be construed as an
assignment of any patent or patent application.







Very truly yours,




[GRANTOR]




By:

Name:

Title:







Acknowledged and Accepted:




BANK OF AMERICA, N.A., as Administrative Agent




By:

Name:

Title:





CHL:82678.6




--------------------------------------------------------------------------------










EXHIBIT  D




[FORM OF]




NOTICE

OF

GRANT OF SECURITY INTEREST

IN

TRADEMARKS




United States Patent and Trademark Office

 

Ladies and Gentlemen:




Please be advised that pursuant to the Term Loan Security and Pledge Agreement
dated as of July 30, 2014 (as amended, modified, extended, restated, renewed,
replaced, or supplemented from time to time, the “Agreement”) and among the
Grantors party thereto (each an “Grantor” and collectively, the “Grantors”) and
Bank of America, N.A., as administrative agent (the “Administrative Agent”) for
the Secured Parties referenced therein, the undersigned Grantor has granted a
continuing security interest in and continuing lien upon the trademarks and
trademark applications shown on Schedule 1 attached hereto to the Administrative
Agent for the ratable benefit of the Secured Parties.




The undersigned Grantor and the Administrative Agent, on behalf of the Secured
Parties, hereby acknowledge and agree that the security interest in the
foregoing trademarks and trademark applications (a) may only be terminated in
accordance with the terms of the Agreement and (b) is not to be construed as an
assignment of any trademark or trademark application.




Very truly yours,




[GRANTOR]




By:

Name:

Title:







Acknowledged and Accepted:




BANK OF AMERICA, N.A., as Administrative Agent




By:

Name:

Title:











CHL:82678.6


